Order entered November 19, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-01500-CV

                             IN RE MIGUEL SOLIS, Relator

                Original Proceeding from the 191st Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-13-12543

                                         ORDER
                       Before Justices Moseley, Lang-Miers, and Evans

       Based on the Court’s opinion of today’s date, we GRANT real party’s October 31, 2013

motion to dismiss the petition for writ of mandamus as moot. We VACATE our October 30,

2013 order staying all proceedings in the trial court. We DENY as moot relator’s October 30,

2013 motion to expedite the original proceeding. We DISMISS as moot relator’s petition for

writ of mandamus. We ORDER that relator bear the costs of this original proceeding.


                                                    /s/   JIM MOSELEY
                                                          JUSTICE